Citation Nr: 0022589	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for inadequate 
personality disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for a psychiatric 
disability, other than inadequate personality disorder and 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1961 to 
November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The January 1999 rating decision denied entitlement to 
service connection for inadequate personality disorder, 
claimed as a nervous disorder.  The appellant filed a notice 
of disagreement with this determination in January 1999.  A 
statement of the case was forwarded to the appellant in 
February 1999.  The appellant filed a substantive appeal in 
this matter in April 1999.


REMAND

A preliminary review of the record has disclosed a procedural 
deficiency with respect to the appellant's claim for service 
connection, which must be resolved prior to appellate 
consideration of this matter.

The record discloses that the appellant filed his original 
claim for compensation benefits in May 1966, seeking service 
connection for a nervous disorder.  In a rating action dated 
in June 1966, the RO denied service connection for inadequate 
personality disorder.  This determination was predicated upon 
the RO's finding that the evidence demonstrated a history of 
a constitutional or developmental disorder prior to service, 
which was not shown to be aggravated by service.  The 
appellant was notified of this determination by letter dated 
in June 1966.  He did not file a notice of disagreement with 
this decision.  

The record discloses that the appellant next filed a claim in 
February 1995 for service connection for "post-traumatic 
stress disorder (nervous condition)."  This claim was denied 
in a February 1996 rating decision.  It was the RO's finding 
that the evidence did not show that the appellant engaged in 
combat or served in the Republic of Vietnam.  It was 
determined that the diagnosis of post-traumatic stress 
disorder was not supported by the evidence.  The appellant 
was notified of this adverse determination in March 1996, and 
again did not file a notice of disagreement with this denial.  

More recently, in July 1998, the appellant sought to reopen 
his claim for service connection for a nervous disorder.  The 
RO, in a January 1999 rating decision, denied the appellant's 
claim on a de novo basis.  It was noted that a review of the 
assembled evidence of record revealed myriad psychiatric 
diagnoses, to include major depression, post-traumatic stress 
disorder, adjustment reaction, and inadequate personality 
disorder.  It was the RO's determination, based upon a review 
of the evidence, that inadequate personality disorder was not 
aggravated by service.  

The appellant filed a notice of disagreement with this rating 
determination in January 1999.  In that correspondence, the 
appellant indicated his belief that his current psychiatric 
disability had its onset during service.  In this context, he 
commented that "[r]egardless of what the problem is called 
by the various doctors, it is a condition that started while 
I was on active duty and should be service connected."  A 
statement of the case was thereafter forwarded to the 
appellant in February 1999.  However, the statement of the 
case addressed only the issue of service connection for 
inadequate personality disorder.  

The appellant perfected his appeal in this matter in April 
1999.  The Board notes that in the context of his substantive 
appeal, VA Form 9, Appeal To The Board Of Veterans' Appeals, 
the appellant generally reiterated his contention that his 
current psychiatric condition was incurred in or aggravated 
during service and, as such, warranted service connection.  
He did not set out specific argument or indicate, with 
specificity, the nature of the disability which is the 
subject of his appeal.  As such, the Board has liberally 
construed the appellant's argument to include the issues as 
noted on the title page.  See 38 C.F.R. § 20.202 (1999).

As indicated, service connection was denied for inadequate 
personality disorder and post-traumatic stress disorder in 
rating decisions dated in June 1966 and February 1996, 
respectively.  The appellant was provided notice of these 
decisions and his appellate rights with respect to each.  In 
each instance, the appellant failed to file a timely appeal 
of these denials.  38 U.S.C.A. § 7105(a), 38 C.F.R. §§ 
20.200, 20.302(a).  Therefore, the June 1966 and February 
1996 rating decisions became final when the appellant did not 
file a notice of disagreement within one year of the date he 
was notified of those unfavorable determinations.  38 
U.S.C.A. § 7105(c).  Pursuant to 38 U.S.C.A. § 7105(c), a 
final decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which had been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, the claims for 
service connection for inadequate personality disorder, and 
post-traumatic stress disorder must be adjudicated as new and 
material evidence claims pursuant to the provisions of 
section 5108.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, F.3d 1380, 1383 (Fed.Cir. 1996). 

Inasmuch as the appellant's July 1998 claim for service 
connection is based upon evidence of newly diagnosed 
psychiatric disability, which was not considered at the time 
of the prior RO denials in June 1966 and February 1996, it 
constitutes a "new claim" that is not subject to the 
provisions governing the finality of claims.  
In Ephraim, the United States Court of Appeals, Federal 
Circuit, held that a claim based on the diagnosis of a new 
disorder, taken alone or in combination with a prior 
diagnosis of a related disorder, states a new claim, for the 
purpose of the jurisdictional requirement, when the new 
disorder had not previously been diagnosed and considered.  
Accordingly, the appellant's claim for service connection for 
a psychiatric disability, other than inadequate personality 
disorder and post-traumatic stress disorder, will be 
considered without regard to finality of the previous 
determinations.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed.Cir. 1996); Routen v. West, 142 F.3d 1434, 1441 
(Fed.Cir. 1998).

Therefore, in accordance with 38 C.F.R. § 19.9 (1999), if 
correction of a procedural defect is essential for a proper 
appellate decision, a remand to the agency of original 
jurisdiction, specifying the action to be undertaken, is 
required.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain and associate with 
the claims folder copies of all VA medical 
records relating to the appellant's treatment 
for a psychiatric disorder since December 
1998.  

2.  The RO should readjudicate the 
following issues on appeal:  Whether new 
and material evidence has been presented 
to reopen a claim for service connection 
for inadequate personality disorder; 
whether new and material evidence has 
been presented to reopen a claim for 
service connection for post-traumatic 
stress disorder; and entitlement to 
service connection for a psychiatric 
disability, other than inadequate 
personality disorder and post-traumatic 
stress disorder.

3.  The RO should issue a supplemental 
statement of the case to the appellant and 
his representative addressing the issues on 
appeal.  The supplemental statement of the 
case should include all relevant law and 
regulations pertaining to the issues in 
appellate status, including reopening claims.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




